19-3733
   Arachchige v. Garland
                                                                            BIA
                                                                    Thompson, IJ
                                                                    A201 133 866
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall United
   States Courthouse, 40 Foley Square, in the City of New York,
   on the 12th day of January, two thousand twenty-two.

   PRESENT:
            SUSAN L. CARNEY,
            RICHARD J. SULLIVAN,
            WILLIAM J. NARDINI,
                 Circuit Judges.
   _____________________________________

   SILUDATHTHA INDRAJITH LOKU
   WEERAKKODY ARACHCHIGE,
            Petitioner,

                     v.                                   19-3733
                                                          NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                    Khagendra Gharti-Chhetry, Esq.,
                                      New York, NY.

   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
                                      Assistant Attorney General; Linda
                                    S. Wernery, Assistant Director;
                                    Janice K. Redfern, Senior
                                    Litigation Counsel, Office of
                                    Immigration Litigation, United
                                    States Department of Justice,
                                    Washington, DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner      Siludaththa         Indrajith     Loku       Weerakkody

Arachchige, a native and citizen of Sri Lanka, seeks review

of    an    October   11,    2019   decision    of     the   BIA    dismissing

Arachchige’s appeal of an April 13, 2018 decision of an

Immigration Judge (“IJ”) denying Arachchige’s application for

asylum,       withholding     of    removal,    and     relief      under     the

Convention      Against      Torture   (“CAT”).        In    re    Siludaththa

Indrajith      Loku   Weerakkody       Arachchige,     No.     A201     133   866

(B.I.A. Oct. 11, 2019), dismissing No. A201 133 866 (Immig.

Ct.    N.Y.    City   Apr.    13,   2018).     We     assume      the   parties’

familiarity with the underlying facts and procedural history.

       We have reviewed the IJ’s decision as modified by the

BIA.       See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

520, 522 (2d Cir. 2005).               We review adverse credibility

                                       2
determinations      for   substantial          evidence.      See    8 U.S.C.

§ 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

(2d   Cir.    2018).         “Considering         the    totality    of      the

circumstances, and all relevant factors, a trier of fact may

base a credibility determination on . . . the consistency

between    the     applicant’s      or       witness’s   written    and     oral

statements . . . , the internal consistency of each such

statement, [and] the consistency of such statements with

other evidence of record.”               8 U.S.C. § 1158(b)(1)(B)(iii).

“We defer . . . to an IJ’s credibility determination unless,

from the totality of the circumstances, it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008); accord Hong Fei Gao, 891 F.3d at 76.                 On such review,

we conclude that in this case, substantial evidence supports

the agency’s adverse credibility determination.

      To   begin     with,    the    agency        reasonably      relied    on

inconsistencies        between       Arachchige’s          testimony,       his

affidavit, and affidavits from his mother and brother.                      See

8 U.S.C. § 1158(b)(1)(B)(iii).                Arachchige made inconsistent

statements in his testimony and in his asylum application


                                         3
about whether he knew what happened to church leaders who

disappeared, and his testimony that he had never been in

hiding and that he was arrested and beaten only once were

inconsistent with sworn statements provided by his brother

and    mother.       The   IJ    was     not       required      to     credit   his

explanations         because      they            did     not         resolve    the

inconsistencies. For example, there is no record support for

his claim that a translation error accounted for the important

difference between his and his mother’s account of the number

of times he was arrested and beaten.                    See Majidi v. Gonzales,

430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more

than   offer     a   plausible    explanation            for    his    inconsistent

statements to secure relief; he must demonstrate that a

reasonable     fact-finder       would       be    compelled      to    credit   his

testimony” (internal quotation marks omitted)).                          Arachchige

argues also that the inconsistencies relied on are too minor

to support the adverse credibility determination.                           But his

core claim was that he was arrested and tortured, and so the

number of times that he was detained or tortured and whether

he hid from authorities are issues central to his claim. The

inconsistencies identified by the IJ thus provide substantial


                                         4
evidence for the agency’s adverse credibility determination.

See Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295

(2d Cir. 2006) (holding that “a material inconsistency in an

aspect of [the petitioner]’s story that served as an example

of the very persecution from which he sought asylum . . .

afforded     substantial     evidence         to     support       the   adverse

credibility finding”); see also Likai Gao v. Barr, 968 F.3d

137, 145 n.8 (2d Cir. 2020) (observing that “even a single

inconsistency might preclude an alien from showing that an IJ

was compelled to find him credible”).                    We identify no error

in the agency’s adverse credibility determination. See 8

U.S.C.     § 1158(b)(1)(B)(iii);           Xiu     Xia    Lin,    534    F.3d   at

167.     This     determination   is       dispositive       of    Arachchige’s

claims for asylum, withholding of removal and CAT relief

because     all     three   claims         rest    on     the     same    factual

predicate.      See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

Cir. 2006).

       For the foregoing reasons, the petition for review is

DENIED.     All pending motions and applications are DENIED and

stays VACATED.

                                  FOR THE COURT:
                                  Catherine O’Hagan Wolfe, Clerk

                                       5